PNG
    media_image1.png
    199
    666
    media_image1.png
    Greyscale

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314

In re Application of 					
ISLAM et al. 						Decision on Petition
Serial No. :  16/810,051				
Filed:  March 5, 2020           	
Docket No. :  521195US


This letter is in response to the January 31, 2022 petition under 37 C.F.R. § 1.183 to waive 37 C.F.R. § 3.81 to permit a certificate of correction of an assignee error on the face of the patent.

Background: 

The petition to correct an inadvertent applicant error (misspelling) regarding one of the assignees states the following (with applicant emphasis): 

“An assignment transferring all rights from inventors to National Guard Health Affairs, King Saud bin Abdulaziz University for Health Sciences and King Abdullah International Medical Research Center was recorded at Reel/Frame 052028/0414 on March 5, 2020. 

The Assignment document was submitted for recordation as set forth in Rule 3.11 before issuance of the patent of November 2, 2021, 

When submitting the PTOL-85b at the time of payment of the Issue Fee, we inadvertently listed National Guard Health Affairs, King Saud bin Abdulaziz University for Health Sciences and King Abdullah International Medical Research Center incorrectly (namely, the name was inadvertently listed as (National Guard Health Affairs, King Saud bin Abdulaziz University for Health Sciences and King Abdullah Inetrnational Medical Research Center). 

§ 255 and 37 C.F.R. § 1.322, patentee respectfully requests that the Office issue a Certificate of Correction of U.S. Patent Number 11,161,823. The requested corrections are identified on the attached Certificate of Correction form.”

Relevant Rule (in pertinent part: with emphasis). 

37 C.F.R. § 3.81    Issue of patent to assignee.
 (b) After payment of the issue fee : Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11  before issuance of the patent, and must include a request for a certificate of correction under § 1.323  of this chapter (accompanied by the fee set forth in § 1.20(a) ) and the processing fee set forth in § 1.17(i)  of this chapter.
 
Discussion: 

Applicants’ have satisfied  37 C.F.R. § 3.81 above by:

Stating that the assignment was submitted for recordation before issuance of the patent; and

Requesting a certificate of correction (with payment of the fee). 

Conclusion:

Accordingly, the petition filed under 37 CFR § 1.183 to waive 37 C.F.R. § 3.81 to permit a certificate of correction is GRANTED. . 

Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/Director, Technology Center 1600